Citation Nr: 1743792	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  04-41 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides and environmental hazards related to participation in Project SHAD (Shipboard Hazard and Defense tests).

2.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic disorder (PTSD). 

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy on active duty from December 1961 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board has recharacterized the claims pertaining to service connection for depression as a claim for a psychiatric disorder, other than PTSD, based on the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

A hearing was held before a Decision Review Officer in December 2005; the hearing transcript is of record.

The Veteran requested a Travel Board hearing, and in December 2009, February 2015, and January 2016 the Board remanded this appeal in order to schedule the hearing.  In March 2016, a VA employee contacted the Veteran and confirmed his address and telephone number.  See Report of General Information.  In September 2016, the Veteran was mailed a notice letter informing him of the time, date, and location of his scheduled hearing.  This notice letter was returned to sender due to insufficient postage.  On October 21, 2016, prior to the date of the hearing, a VA employee called the Veteran's telephone to inform him of the hearing and left a message.  The VA employee also contacted the Veteran's representative.  The Veteran's representative reported that they had also sent the Veteran a copy of the hearing notice letter and that they would reach out to him via telephone.  On October 22, 2016, a VA employee tried calling the Veteran once more and left a message.  The Veteran did not appear for his scheduled hearing.  Given the repeated attempts by VA and by the Veteran's representative to contact the Veteran and inform him of the hearing, and the representative's acknowledgment that he sent written notice of the hearing to the Veteran, the Board finds that he was considered to have appropriate notice of the hearing.  38 C.F.R. § 20.704(b) (2016).  The Veteran has not requested a new hearing or shown good cause as to his failure to appear.  Accordingly, the hearing request is deemed withdrawn.  Id. § 20.704(d).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection for Prostate Cancer

The Veteran seeks service connection for prostate cancer.  He asserts that the disability is associated with his exposure to environmental hazards related to participation in Project SHAD or, alternatively, that presumptive service connection is warranted based on exposure to herbicides in the Republic of Vietnam.  No additional development is required regarding the contentions relating to herbicide exposure.

The Veteran's military personnel records confirm participation in Project SHAD.  They show participation in Deseret Test Center (DTC) Program 68-71 and 68-50, and VA was also able to confirm participation in DTC test 69-32, which was conducted from April 30, 1969 to June 28, 1969 while the Veteran served aboard the USS Granville S. Hall.  Accordingly, exposure to hazardous environmental agents associated with Project SHAD ((i.e. Serrratia marcescens eschericia coli bacillus subtils variety niger and Calcofluor (fluorescent brightener 28)) is conceded. 

The Veteran underwent a VA examination in April 2003.  The examiner wrote that he had called the Project SHAD phone number on the web site provided and was told that no studies had been completed regarding the relationship of Project SHAD and prostate cancer.  Accordingly, the examiner concluded that he could not say with any assurance that there was a relationship between the Veteran's Project SHAD contamination exposure and prostate cancer.  The examiner noted that this was the official doctrine of the Department of Defense at this time.

This medical opinion does not allow the Board to make a fully informed decision on the issue.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The examiner did not discuss the Veteran's specific prostate cancer or his risk factors for the disease based on the specific contaminants identified.  The examiner also did not discuss any medical literature related to veterans who participated in Project SHAD tests, such as a Department of Defense report or studies by the Institute of Medicine.  Accordingly, remand is required for a new VA examination and opinion.  

Service Connection for a Psychiatric Disorder other than PTSD

The Veteran seeks service connection for depression.  See, e.g., May 2002 VA Form 21-4138 (relating that his depression is caused by the incontinence and impotence residuals from the prostate cancer).  As there are multiple psychiatric diagnoses in the record, other than service-connected PTSD, the characterization of this issue has been broadened.  He also asserts that it is related to his participation in Project SHAD during which he is presumed to have been exposed to certain environmental hazards.  See, e.g., Hearing Transcript, pgs. 5-6.

After his diagnosis of prostate cancer, the Veteran sought psychiatric treatment from the VA.  A May 2001 letter from his treating VA psychologist suggests that his depression may be related to the prostate cancer.  A December 2002 VA examination report also supports this etiological connection.  At a hearing in December 2005, the Veteran also testified that the depression is directly related to service.  As the claim of service connection for prostate cancer is being remanded for further development, adjudication of the claim of service connection for depression is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  In addition, a medical opinion as to whether any of the Veteran's currently diagnosed psychiatric disorders had onset in service or are otherwise related to service, to include as a result of his participation in Project SHAD, would be helpful.
Service Connection for an Eye Disability

The Veteran asserts that he has a current eye disability related to his job as a welder during active service.  In March 2000, he underwent surgery to remove a cataract from his right eye.  He asserts that the doctors told him the cataract was likely related to welding and associated flash burns and/or welders' flashes experienced during service.

The Veteran's service treatment records were unable to be located.  See May 2009 Formal Finding of Unavailability.  A May 2009 notice letter informed the Veteran of this fact and requested that he may submit any records in his possession.  The Veteran did not submit any service treatment records.  Nonetheless, the record does contain the Veteran's military personnel records, which corroborate his assertion of doing welding in service.  Given a lack of affirmative evidence to the contrary, the Board concedes that in performing his welder duties, he likely experienced welders' flashes.

In November 2002, the Veteran underwent a VA examination.  The examiner diagnosed anisometropia, OU.  The examiner did not provide a linkage opinion.  In January 2003, the Veteran underwent a follow-up VA examination.  The examiner acknowledged that the Veteran had a reported history of multiple welders' flashes while he was on active duty.  The examiner noted that he had a cataract surgery in 1999.  The Veteran reported not being able to do tattooing with his current progressive bifocal, and also that he has intermittent double vision that lasts seconds when he looks at close objects.  The examiner diagnosed pseudophakia OD, slight senile cataract OS, intermittent double vision secondary to a convergence excess correctable with prism prescription, and presbyopia.  The examiner wrote that there was no evidence of any sequelae to welders' flashes.  

The January 2003 VA examiner provided a more cogent linkage opinion in March 2003.  The examiner wrote that the Veteran was found to be pseudophakic in his right eye and have a slight cataract in his left eye.  He also clarified that anisometropia means that there is a significant difference in refractive error between eyes.  He explained that this is a common consequence of cataract surgery and generally does not cause any problems.  The examiner wrote that arc welding can cause a superficial keratitis, which resolves after several days with no permanent damage and is usually the result of the welder not wearing his/her shield.  Torch welding can cause cataracts, but it is very rare and is a very characteristic cataract, not to be confused with senile cataract.  The examiner explained that since the Veteran's right eye cataract had been surgically removed, he could not comment on its appearance; however, he did have a senile cataract in his left eye, which indicates that he more than likely had a more advanced senile cataract in his right eye before the surgery and not a welder's cataract.  In short, the examiner concluded that there was no reason to believe that being a welder contributed to his current eye condition in any way.

Further development of this claim is required before it may be decided.  The Board notes that the Veteran has sought treatment from a private optometrist, Dr. Young.  VA has not attempted to obtain these medical records.  Remand is required in order to obtain and associate these records with the claims file.  38 C.F.R. § 3.159(c)(1).  Additionally, VA treatment records indicate that the Veteran underwent additional cataract removal surgeries in both eyes in 2005 and 2010.  See, e.g., February 2011 Optometry Consult ("Ocular surgery: CE OU (2005/2010)").  Records related to those surgeries should be obtained, as well.  38 C.F.R. § 3.159(c)(1).  If additional relevant medical records are successfully obtained, then a new VA examination and opinion would be of assistance in determining causal nexus.

Entitlement to TDIU

The Veteran asserts that his prostate cancer residuals and depression are part of the cause for his unemployment.  See May 2002 VA Form 21-4138.  The Veteran does not currently meet the schedular rating necessary for TDIU under 38 C.F.R. § 4.16(a); however, resolution of the claims of service connection for prostate cancer and depression could affect this determination.  The claim of service connection for an eye disability is also pending and may impact the TDIU claim.  Accordingly, the TDIU claim is inextricably intertwined with the pending claims of service connection and adjudication must be deferred.  See Harris, 1 Vet. App. at 180.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and request that he identify and authorize VA to obtain all pertinent non-VA medical treatment for his prostate cancer and eye disorder, to include optometry records from Dr. Young and records relating to cataract surgeries in 2005 and in 2010.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his prostate cancer.  The examiner must review the entire claims file, and a copy of the Remand, in conjunction with the examination.

The examiner should identify all residuals of prostate cancer.

The examiner is asked to answer whether the prostate cancer is at least as likely as not (a 50 percent or greater probability) incurred in, or otherwise related to, active service, to include exposure to hazardous agents during participation in Project SHAD.

In answering this question, the examiner should discuss the Veteran's prostate cancer and his risk factors for the disease.  The examiner should consider the hazardous agents that are known to have been used in the tests in which the Veteran participated.  See Project SHAD FACT SHEET (VBMS receipt date 7/21/2003) (DTC Test 68-50 involved exposure to staphylococcal enterotoxin, Type B; bacillus subtilis var.niger; and uranine dye and DTC Test 68-71 involved exposure to Bacillus globigii); see Project SHAD FACT SHEET (VBMS receipt date 9/26/2002) (DTC Test 69-32 involved exposure to serratia marcescens, escherichia coli, bacillus subtilis var.niger, and calcofluor); see also Under Secretary for Health's Information Letter, IL 10-2000-012 (Dec. 1, 2012) (describing the health effects of agents used in Project SHAD).

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature (to encompass DoD reports and Institute of Medicine studies on Project SHAD veterans), and prior medical opinions, as deemed appropriate.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  The examiner must review the entire claims file, and a copy of the Remand, in conjunction with the examination.

The examiner should identify all current psychiatric disorders other than service-connected PTSD.

The examiner is asked to answer whether depression, and/ any other noted psychiatric disorder, is at least as likely as not (a 50 percent or greater probability) incurred in, or otherwise related to, active service, to include exposure to hazardous agents during participation in Project SHAD.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as deemed appropriate.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his eye disability.  The examiner must review the entire claims file, and a copy of the Remand, in conjunction with the examination.

The examiner should identify the Veteran's current eye disabilities.  The examiner should be aware that November 2002 and January 2003 VA examination reports provided diagnoses of anisometropia OU, pseudophakic in the right eye, and slight senile cataract in the left eye.  A February 2011 VA treatment record also notes that he underwent cataract surgeries in 2005 and in 2011.

For each diagnosed disability, to include the ones identified in the November 2002 and January 2003 VA examination reports, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, active service, to include working as a welder.

In answering this question, the examiner should note that the Board has conceded that the Veteran worked as a welder during service and that he likely experienced welders' flashes.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as deemed appropriate.

6.  Finally, readjudicate the appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




